Citation Nr: 0328591	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  95-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD); in excess of 30 percent from March 
17, 1994 to November 6, 1996, and in excess of 50 percent on 
and after November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from July 1962 to May 1968, 
and from January 1991 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1994 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In the July 1994 
decision, the RO denied an evaluation in excess of 10 percent 
for PTSD.  

In April 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In November 1995 the Hearing Officer granted entitlement to 
an increased evaluation of 30 percent for PTSD, effective 
March 17, 1994, the date of the veteran's claim.

In June 2003 the RO assigned an increased evaluation of 50 
percent for PTSD effective November 7, 1996.


FINDINGS OF FACT

1.  From March 17, 1994, to November 6, 1996, PTSD was 
productive of not more than severe impairment of social and 
industrial impairment.

2.  On and after November 7, 1996, PTSD has been manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as impaired impulse 
control (such as unprovoked irritability with periods of 
violence) difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships and the need 
to take regularly prescribed medication for depression, with 
a Global Assessment of Functioning (GAF) score of 50.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent 
evaluation for PTSD from March 17, 1994, have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.13, Diagnostic Code 9411 (effective prior 
to November 7, 1996); 38 U.S.C.A. §§ 1155, 5103, 5103A, 5105, 
5107 (West. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411; 61 Fed. Reg. 52695-52702 ) (October 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's claims file reflects that the RO 
granted service connection for PTSD in an August 1993 rating 
action, for which a 10 percent evaluation was assigned 
effective from April 1991.  A diagnosis of PTSD was made 
during a February 1992 VA examination.  

On March 17, 1994, the veteran filed a claim for an increased 
rating, stating that he had quit his job in January 1994 due 
to his psychiatric condition.  An April 1994 VA outpatient 
note indicates that the veteran reported that he was 
terminated from his job due to a positive drug test and that 
he was looking for work.  

An October 1994 statement from a social worker reflects that 
a diagnosis of PTSD was made and a GAF score of 50 assigned.  
The author stated that the veteran found it difficult to work 
with anyone and noted that his PTSD interfered with his 
ability to function socially and industrially and that he 
demonstrated an emotional numbness which hampered his 
progress in job hunting.  

Family members submitted lay statements attesting to the 
veteran's difficulties and situation as a result of his PTSD. 

The veteran provided testimony before a Hearing Officer at 
the RO in April 1995.  The veteran testified that his 
symptoms included nightmares, compulsive behavior and 
problems establishing and maintaining relationships.  

A VA examination was conducted in May 1995.  The report 
indicated that the veteran had last worked in January 1994 as 
a hazardous materials technician.  A diagnosis of PTSD was 
made and a GAF score of 55 assigned.  The examiner stated 
that the veteran might have difficulty dealing with other 
people socially and industrially, due to his irritability, 
and outbursts.  It was noted that he had no significant 
cognitive defects.  The examiner stated that the veteran 
might have difficulty with the pressures of a full work day 
due to irritability, low frustration tolerance and 
hypervigilance.  

In November 1995 the Hearing Officer granted a 30 percent 
evaluation for PTSD effective from March 17, 1994. 

Records show that the veteran was incarcerated from December 
1997 until approximately August 1998 for robbery and from 
November 1999 to May 2002, for assaulting a police officer, 
according to a July 2002 VA examination report.  

An examination for VA purposes was conducted in July 2002.  
The veteran reported that he experiences nightmares almost 
every night and a full panic attack about once a week.  He 
also complained of sleeplessness, inability to maintain 
relationships, startle response and anxiety.  Examination 
revealed normal speech, affect was anxious and intense.  The 
veteran denied any homicidal or suicidal ideation.  Thought 
content was goal directed.  Visual and auditory 
hallucinations were noted.  He was oriented to person, place 
and date.  Cognitive skill examination revealed impaired 
attention and concentration and impaired short-term memory.  
Long-term memory was intact.  Insight and judgment were fair.  
An Axis I diagnosis of PTSD was made and a GAF score of 50 
assigned.  The veteran's stressors were described as social 
condition and release from prison.  




The examiner summarized that the veteran was persistently 
reliving his Vietnam combat experiences through distressing 
thoughts and images and intense nightmares.  It was also 
noted that he experienced anxiety attacks during the night 
and day.  The examiner noted that the veteran had isolated 
himself from people completely and was getting angry easily.  
Impaired concentration and attention was also noted.  
Hypervigilance, paranoia and increased startle response were 
also reported.  

Also received was a February 2003 VA medical statement 
indicating that in addition to the diagnosed PTSD, the 
veteran also had a history of cocaine and alcohol dependence, 
which had been in remission for 3 to 4 months.  It was noted 
that the veteran had been compliant with medication for PTSD 
and was participating in an alcohol and drug program.  The 
doctor concluded that his prognosis was good as long as he 
remained in treatment.  

In May 2003, records dated from 2000 to 2002 during the 
veteran's incarceration were also submitted for the record.  

The most recent VA medical records dated in March 2003 
indicated that the veteran continued in the care program and 
had been clean and sober since November 2002.  Speech was 
within normal limits, mood was all right and affect was 
mildly constricted.  There was no suicidal or homicidal 
ideation.   

In June 2003 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD, effective from November 7, 
1996.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-00.

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the June 2003 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran. 

Before November 7, 1996, the VA Schedule for rating PTSD read 
in pertinent part as follows:

100% -- The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70% -- Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

50% -- Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.
30% -- Ability to establish or maintain effective or 
favorable relationships with people is definitely impaired.  
By reason of the psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (CAVC) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board "to 
construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  

On and after November 7, 1996, the VA Schedule has read in 
pertinent part as follows:

100% -- Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% -- Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2003).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased disability rating for PTSD has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of benefits.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Increased Evaluation
March 17, 1994 through November 7, 1996

After reviewing the complete record, and for the reasons and 
bases set forth below, the Board finds that the competent and 
probative evidence of record support the assignment of a 70 
percent rating for PTSD under the previous criteria for 
rating mental disorders prior to November 7, 1996, and under 
the revised criteria effective November 7, 1996.

During the evaluation period from March 17, 1994, date of the 
veteran's claim for increased evaluation, through November 6, 
1996, the evidentiary record showed that the veteran found it 
difficult to function both socially and industrially.  A 
therapist noted that he demonstrated emotional numbness which 
hampered any progress in job hunting.  The therapist noted 
that the veteran was severely affected by PTSD.  

Under the previous criteria for rating mental disorders, 
severe social and industrial impairment warrants the 
assignment of a 70 percent evaluation.  As the veteran was 
shown to be severely disabled both socially and industrially 
in October 1994 on the basis of evidence submitted pursuant 
to his March 17, 1994 reopened claim, the Board finds that 
the record supports assignment of an increased evaluation of 
70 percent for PTSD during the appeal period effective from 
March 17, 1994 through November 7, 1996.

On and After November 7, 1996

The Board notes that the veteran's GAF score of 50, recorded 
in July 2002, suggests that at least a 50 percent evaluation 
is in order.  The Quick Reference Guide to the Diagnostic 
Criteria from DSM-IV relates that a GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  In this case 
serious impairment in social, occupational functioning has 
been shown which is consistent with a GAF score of 41 to 50.  

When considered under the revised criteria for a 70 percent 
evaluation, there is no evidence of homicidal or suicidal 
ideation nor was the veteran's speech shown to be speech as 
illogical, obscure, or irrelevant.  No comment as to poor 
personal grooming has been noted by any of the recent 
evidence.  However, impaired impulse control has been clearly 
shown, as evidence by the veteran's incarceration from 2000 
to 2002 for assaulting a police officer.  

Outbursts of anger and violent episodes towards authority 
figures was also noted in the July 2002 examination report.  
Difficulty adapting to stressful circumstance, such as a work 
setting has also been documented in medical records dated in 
1995 and is currently demonstrated by symptoms including 
anger, impaired concentration and attention, hypervigilance 
and paranoia.  The evidence also clearly establishes the 
veteran's inability to establish and maintain effective 
relationships.  The most recent VA examination report 
indicated that he had completely isolated himself from people 
and reported the veteran's inability to maintain or even 
initiate a strong relatedness with others, including both 
wives.  In summary, the evidence supports the assignment of a 
70 percent evaluation under the revised criteria.

The Board has considered whether a 100 percent evaluation is 
warranted for PTSD under either the former or revised 
criteria and concludes that this is not warranted.  
Considering the revised criteria, total occupational and 
social impairment is simply not shown.  The evidence does not 
reveal gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place or memory loss for 
names of close relatives, own occupation or own name.  

Under the former criteria, the evidence does not demonstrate 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  

The records have also failed to establish that the veteran is 
demonstrably unable to obtain or retain employment.  The 
veteran last worked in 1994, and was terminated from 
employment at that time due to a positive drug test.  Since 
that time, he has not been employed, but has served 2 jail 
terms, rendering employment impossible.  Since his release in 
2002, a February 2003 VA medical statement reflects that the 
veteran's cocaine and alcohol dependence have been in 
remission for several months, that he has been compliant with 
his medication and that his prognosis is fair to good as long 
as he remains in treatment.  Essentially, the only aspect of 
the criteria which is shown by the evidence is virtual 
isolation in the community.  

Overall, the disability picture most nearly comports with the 
assignment of a 70 percent evaluation under the revised 
criteria, in effect as of November 7, 1996.  38 C.F.R. § 4.7.  
As explained herein, the veteran has not displayed the more 
severe symptomatology required for a 100 percent evaluation 
under either set of criteria.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2002).


Additional Consideration

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no 
contention and no showing by the veteran that his PTSD has 
resulted in marked interference with his employment to an 
extent in excess of current evaluation which specifically 
accounted for industrial impairment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation of 70 percent for 
PTSD, effective from March 17, 1994, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



